Citation Nr: 1440492	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for a service-connected lumbar spine disability. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1999 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a lumbar spine disability and assigned a rating of 10 percent.  In a subsequent decision in February 2010, the RO increased the rating for the lumbar spine disability to 20 percent for the entire period on appeal.  In a December 2013 rating decision, the Appeals Management Center (AMC) assigned a separate 20 percent disability rating for peripheral neuropathy of the left lower extremity associated with the Veteran's back disability.  The Veteran continued to appeal for a higher rating for his lumbar spine disability.  AB v. Brown, 6 Vet. App. 35 (1993).     

In a March 2010 substantive appeal, the Veteran requested a hearing before the Board.  In April 2010, the Veteran withdrew his hearing request in writing.  Accordingly, there is no hearing request pending at this time.  38 C.F.R. § 20.702(e)(2013). 

In October 2013, the Board remanded the case in order for the Agency of Original Jurisdiction (AOJ) to consider, in the first instance, additional VA treatment records associated with the Veteran's claims file after the issuance of the most recent supplemental statement of the case.  A review of the record reflects compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  However, for the reasons discussed below, further development is required before the appeal can be adjudicated.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

According to the November 2013 VA examination report, the Veteran reported bowel and bladder incontinence.  The examiner concluded that radiographic studies did not correlate with the Veteran's subjective complaints, and noted that an MRI of the lumbar spine did not reveal evidence of nerve root entrapment or impingement.  

In a January 2014 letter, the Veteran reported that on the day of the VA examination he had been unable to control his bowels, which resulted in the doctor being unable to complete the examination.  The Veteran asserted that the nerves were affected by his back disability, and he recounted experiencing incontinence to such frequency that he always needed to keep a change of clothes with him.  He reported that the VA examiner witnessed this problem firsthand during the course of the VA examination.

The November 2013 VA examination report does not contain an adequate rationale to support its determination that the Veteran's bowel incontinence was unrelated to his back disability.  Moreover, the Veteran's subsequent statement that the examiner witnessed his incontinence firsthand and could not complete the examination is not reflected anywhere in the examination report. 

According to a prior examination report from November 2012, the examiner noted that the Veteran had neurologic abnormalities related to his back condition such as bowel or bladder problems.  However, the examiner did not provide any further details and did not complete a separate questionnaire addressing the neurologic condition, even though such was required under the examination instructions in the disability benefits questionnaire.  VA and private treatment records during the period on appeal provide mixed findings as to whether bowel or bladder incontinence was present.  See, e.g., April 2010 VA treatment note indicating symptoms of bowel and/or bladder incontinence versus September 2010 private treatment note indicating no bowel or bladder incontinence.

Given the inconclusive findings in the Veteran's treatment records, the failure of the two most recent VA examination reports (i.e. November 2012 and November 2013) to adequately address the issue of bowel incontinence, and the contradiction between the November 2013 examination report and the Veteran's January 2014 statement that he experienced an episode of incontinence during the examination itself, the Board does not have enough information to adjudicate the appeal.  A medical opinion is needed to adequately explain why bowel and/or bladder incontinence is or is not related to the Veteran's service-connected back disability.  The Veteran should be scheduled for a new VA examination if deemed necessary for preparation of an adequate medical opinion.  

In seeking a higher rating for his back disability, the Veteran reports that he is unable to work due to this condition.  Although the RO adjudicated this issue in July 2013, the Board finds that a derivative TDIU claim was subsequently raised again in November 2013 when the Veteran reported during a VA examination that he was unable to work due to his lower back condition.  As there is no opinion addressing whether the Veteran's service-connected disabilities render him unemployable, such must be provided on remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

At present, the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  If the development requested for the Veteran's increased rating claim results in ratings that satisfy the schedular requirements for consideration of TDIU under 38 C.F.R. § 4.16(a), the RO/AMC should adjudicate the claim directly.  If, however, the schedular requirements are still not met, the RO/AMC should refer the case to the Director, Compensation and Pension Service, for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).    

On remand, the RO/AMC should also update the Veteran's file with any outstanding VA treatment records, and should provide the Veteran an opportunity to submit any additional lay statements and/or outstanding private treatment records, or authorize VA to obtain any private treatment records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the Veteran's file.  

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his back symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After physically or electronically associating any pertinent, outstanding records with the claims file, obtain a VA medical opinion that addresses whether the Veteran's reported bowel and/or bladder incontinence is due to his service-connected lumbar spine disability or represents a separate condition.  The Veteran's claims file must be made available to the examiner for review, and the Veteran should be scheduled for an additional VA examination if deemed necessary for the preparation of this opinion.  

The examiner must provide a complete explanation for any opinion expressed, including a discussion of the medical principles involved. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  Then, schedule the Veteran for an appropriate VA examination, to be conducted by a VA vocational specialist, if possible, to obtain an opinion as to the impact of the Veteran's service-connected disabilities on his employability.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities, whether individually or in the aggregate, and without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

6.  Perform any development as may be indicated by the outcome of the preceding directives, which may include referral to the Director, Compensation and Pension Service for a determination as to whether TDIU is warranted on an extraschedular basis. 

7.  Then, readjudicate the appeal.  If any benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



